Citation Nr: 1230074	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative hallux valgus, left foot.

2.  Entitlement to an evaluation in excess of 10 percent for hallux valgus, right foot.

3.  Entitlement to a compensable evaluation for sarcoidosis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder.  

5.  Entitlement to service connection for type II diabetes mellitus.

6.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, C.C. 


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to September 1996.  This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions dated June and December 2007 by the Department of Veterans Affairs (VA) Wichita, Kansas, Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in August 2010.  The Veteran and C.C. testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  

In the October 2011 informal hearing presentation, the Veteran's representative raised the issues of entitlement to service connection for hearing loss and hypertension.  These claims have been denied by the RO in the past, and therefore, the Board refers these issues to the RO for additional action.  

The issues of (1) entitlement to an evaluation in excess of 10 percent for post-operative hallux valgus, left foot; (2) entitlement to an evaluation in excess of 10 percent for hallux valgus, right foot; (3) entitlement to a compensable evaluation for sarcoidosis; (4) entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia; (5) entitlement to service connection for type II diabetes mellitus; and (6) entitlement to service connection for a lumbar spine disability, claimed as a low back condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disability in a rating decision dated February 1997.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  The evidence submitted since the February 1997 rating decision includes additional VA treatment records, lay statements, and hearing testimony.  

3.  The evidence submitted since the February 1997 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition, with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with his claim. 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that new and material evidence has been presented to reopen the claim for service connection for a low back disorder, and therefore, a further discussion of the VCAA duties is unnecessary at this time.  

The Veteran contends that he is entitled to service connection for a lumbar spine disability, claimed as a low back condition.  The Veteran originally filed a service connection claim for a low back condition in October 1996.  The RO denied service connection for a low back disability in a rating decision dated February 1997 on the grounds that there was no permanent residual or chronic disability subject to service connection.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his claim of entitlement to service connection for a low back condition in June 2006.  The RO denied the Veteran's claim to reopen service connection for a low back condition in a rating decision dated June 2007 on the grounds that he failed to submit new and material evidence.  Although the RO acknowledged that the Veteran had a currently diagnosed low back disability, the RO found that there was no evidence showing that this disability was due to an in-service event or experience.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the February 1997 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition, should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding that a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance, raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the February 1997 RO rating decision consisted of service treatment records, service personnel records, and VA treatment and examination reports.  Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in August 1974 prior to entering service.  The clinical evaluation was essentially normal and no evidence of a low back disability was found.  Similarly, a clinical evaluation and physical examination performed in April 1976 was negative for any low back abnormalities.  The Veteran reported to sick call in August 1976 after hurting his back the previous day while lifting heavy equipment.  Service personnel records reflected that the Veteran worked as a mechanic.  The diagnosis was mild back strain.  A periodic clinical evaluation and physical examination performed in September 1986 was negative for any low back abnormalities.

The Veteran reported to an aid station in October 1987 with subjective complaints of back pain for the past week.  The diagnosis was paraspinal spasm.  The Veteran returned for additional care two days later with subjective complaints of back pain with radiation to the legs for the past week since lifting a heavy object.  The diagnosis was lumbosacral and thoracic back strain.  

In April 1994, the Veteran reported subjective complaints of low back pain for the past five days following a physical training run.  The diagnosis was mechanical low back pain.  The examiner prescribed Flexeril and placed the Veteran on physical profile for ten days with instruction to avoid lifting over ten pounds and to perform physical training at his own pace.  Chronic low back pain was diagnosed in January 1995.  In a follow-up aid station note dated that same month, the Veteran reported subjective complaints of back pain for the past two days.  The diagnosis was musculoskeletal pain.  X-rays of the Veteran's lumbar spine taken in January 1995 were normal.  

In March 1995, the Veteran reported low back pain for the past 24 hours following physical training and lifting heavy objects.  It was noted that the Veteran had a history of low back pain for the past nine years after sustaining an injury.  The Veteran was prescribed physical therapy treatment, but failed to report for his scheduled appointment.  A physical therapy note dated that same month diagnosed mechanical low back pain.  The therapist noted that the onset of this disability was approximately eight to nine years prior to this episode of care after the Veteran sustained injury to his back while lifting heavy objects in service.  The Veteran was afforded a clinical evaluation and physical examination in April 1996 prior to retirement from service.  The clinical evaluation was normal and no back abnormalities were found, but the Veteran reported subjective complaints of recurrent low back pain.  

The evidence submitted subsequent to the February 1997 RO rating decision includes additional VA treatment records, lay statements, and hearing testimony.  In March 2004, the Veteran reported subjective complaints of back pain since 1985.  The Veteran was also afforded a VA general medical examination in August 2004.  According to the examiner, x-rays of the Veteran's lumbar spine in October 1998 showed evidence of a degenerative spinal segment at L4-S1.  A musculoskeletal examination was unremarkable.  The diagnosis was degenerative osteoarthritis and disc disease of the lumbar spine, L4-S1, among other conditions.  

The Veteran presented to a VA medical facility in June 2006 and reported an exacerbation of chronic intermittent low back pain with radiation to the right lower extremity following a fight.  According to the Veteran, he sustained the initial back injury in service in 1985 after lifting.  X-rays of the lumbar spine showed mild osteoarthritis, but were otherwise negative.  The diagnosis was chronic low back pain with possible right L5 radiculopathy and degenerative disc disease of the lumbar spine.  The Veteran returned to VA in July 2006 for physical therapy.  At that time, the Veteran stated that he initially injured his low back in service in 1985.  He subsequently re-injured his back in 1998 while lifting a washing machine into a truck.  

In October 2006, the Veteran reported subjective complaints of worsening low back pain with radiation to the right leg.  These symptoms interfered with the Veteran's performance of activities of daily living.  A computed tomography scan of the lumbosacral spine was interpreted to show evidence of diffuse disc bulge with central disc ossific complex causing effacement of the thecal sac and bilateral S1 nerve root impingement.  Magnetic resonance imaging of the lumbar spine was likewise interpreted to show central disc protrusion at L5-S1 with possible spinal canal stenosis at L3-5.  

The Veteran was afforded a VA orthopedic consultation in November 2006.  According to the Veteran, he initially injured his low back in 1985 in service doing heavy lifting.  He denied any additional or new injury.  The examiner reviewed the diagnostic films taken in June and October 2006 and diagnosed L5-S1 disc degeneration and protrusion, as well as right lower extremity radiculopathy.  The examiner also discussed with the Veteran the efficacy of lumbar epidural steroid injections.   The Veteran subsequently had these injections performed on more than one occasion.  

The Veteran reported a continuity of low back problems since discharge from service.  See January 2008 substantive appeal.  VA treatment records dated November 2007 and February 2008 also showed continued complaints of and treatment for chronic low back pain.  It was further noted that the Veteran sustained a fractured left femur in July 2008.  

The Veteran testified before the undersigned AVLJ in August 2010.  Specifically, the Veteran stated that he was a mechanic in service and that he initially injured his back in 1985 when lifting a heavy object.  According to the Veteran, he received treatment for this injury in service, to include prescription medication.  Post-service, the Veteran also stated that his back "gave out" while working at a car dealership.  He subsequently went to a chiropractor, but eventually was "fired" from his position at the dealership.  C.C. also noted that the Veteran walked with a cane and used a back brace.  

The Veteran's claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition, was denied on the grounds that there was no permanent residual or chronic disability subject to service connection.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include lay statements, hearing testimony, and VA treatment records, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Shade, 24 Vet. App at 116-18.  Accordingly, the claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition, is reopened.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition, is granted to this extent only.


REMAND

I.  Increased Rating Claims 

The Veteran contends that he is entitled to an increased disability rating for his service-connected left and right hallux valgus disability, as well as his sarcoidosis.  By way of history, the RO granted service connection for post-operative hallux valgus, left foot, hallux valgus, right foot, and sarcoidosis in a rating decision dated February 1997.  The RO evaluated the Veteran's left foot hallux valgus as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The Veteran's right foot hallux valgus was evaluated as non-compensably disabling under the same diagnostic code.  The RO also evaluated the Veteran's sarcoidosis as non-compensably disabling under 38 C.F.R. 4.97, Diagnostic Code 6846.  The effective date for the grant of service connection for these disabilities was October 1, 1996.  In October 2004, the RO issued a rating decision in which it increased the Veteran's disability rating for right foot hallux valgus under Diagnostic Code 5280 to 10 percent, effective May 9, 2004.  The June 2007 rating decision currently on appeal continued the Veteran's currently assigned disability ratings.  

VA treatment records generated during the appeal period reflect that the Veteran routinely got treatment for bilateral hallux valgus.  Specifically, the Veteran had regularly scheduled VA appointments to shave his calluses, care for his toenails, and obtain orthopedic shoes with specially fitted inserts.  In addition, the Veteran submitted lay statements in which he reported continued complaints of foot pain, coughing, and difficulty breathing.  The Veteran was most recently afforded VA examinations in connection with these claims in May 2007.  

According to the Veteran's hearing testimony, however, the condition of his service-connected bilateral hallux valgus disability and sarcoidosis got worse since these VA examinations.  In this regard, the Veteran indicated that he experienced constant, throbbing pain in his feet, difficulty walking, and use of a cane.  It was also noted that the Veteran needed to stop and take frequent rests when walking due to the severity of his service-connected bilateral hallux valgus disability.  Further, the Veteran stated that he was unable to walk without the cane and might require surgery on his right foot in the near future.  Regarding the sarcoidosis, the Veteran indicated that this disability was manifested by uncontrollable coughing (with occasional blood), use of an inhaler, and increased shortness of breath.  In light of the foregoing, the Veteran must be afforded a VA examination on remand to assess the severity of his service-connected bilateral hallux valgus disability and sarcoidosis.  See generally, Olson v. Principi, 3 Vet. App. 480, 482 (1992) (noting that VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition).
  
II.  Service Connection Claims 

The Veteran contends that his currently diagnosed acquired psychiatric disorder, to include schizophrenia and schizoaffective disorder, type II diabetes mellitus, and lumbar spine disability, claimed as a low back condition, are related to service.  

Preliminarily, the record reflects that the Veteran receives Social Security Disability benefits.  Therefore, the RO must contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying the adjudications for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, he expressed the opinion that this disability had its onset in service, possibly as early as in his period of advanced individual training (AIT) and certainly by the time that his rank was reduced prior to retirement for his involvement in drug-related misconduct.  See January 2004 and December 2006 VA mental health treatment notes; August 2010 hearing transcript.  

Service treatment records are negative for a diagnosis of or treatment for a psychiatric disorder, and there is no evidence of such within one year after retirement from service, but the Veteran's representative noted that the Veteran's service personnel records are incomplete in that they contained no information pertaining to the Veteran's rank reduction.  See October 2011 informal hearing presentation.  On remand, therefore, the RO must contact the appropriate service department and/or Federal agency and request a complete copy of the Veteran's service personnel records, to include any and all records related to this in-service incident.  Following retirement from service, the Veteran was again accused of drug-related misconduct, fired from his position at a car dealership, and jailed.  See January 2004 VA mental health treatment note and August 2004 VA psychiatric examination report.  Additional post-service evidence of record reflects diagnoses of schizophrenia and schizoaffective disorder, as well as continued struggles with substance abuse, and his placement in a residential care facility.  In light of the foregoing, the Veteran must be afforded a VA examination on remand to determine the etiology of his currently diagnosed psychiatric disorder, and its relationship to service, if any.  

Regarding the Veteran's type II diabetes mellitus, the Veteran expressed the opinion that this disability had its onset in service.  Although the Veteran acknowledged that diabetes mellitus was not diagnosed until February 2004, the Veteran testified that he experienced blurred vision, headaches, and dizziness in service.  Service treatment records included in the claims file reflected treatment for blurred vision, migraine headaches and syncope, as well as lightheadedness and fainting during physical training.  See records dated December 1981, January 1982, and July 1986.  However, there is no evidence of a diagnosis of or treatment for diabetes mellitus in service or within one year after retirement from service.  In the Veteran's opinion, these in-service symptoms constituted the first manifestations of his diabetes mellitus.  Accordingly, the Veteran must be afforded a VA examination on remand to determine the etiology of the currently diagnosed diabetes mellitus and its relationship to service, if any.  

In light of the Board's decision to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability, claimed as a low back condition, the Veteran must be afforded a VA examination on remand to determine the etiology of this disability and its relationship to service or a service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  The RO must also provide the Veteran with complete notice of the information and evidence needed to substantiate his service connection claim for a lumbar spine disability on a secondary basis, to include as secondary to a service-connected bilateral hallux valgus disability.  See October 2011 informal hearing presentation (noting that the Veteran's representative raised for the first time the possibility that the Veteran's lumbar spine disability was related to a service-connected bilateral hallux valgus disability).  

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from May 12, 2010.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from May 12, 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and advise him of the information and evidence needed to substantiate his service connection claim for a lumbar spine disability, to include as secondary to a service-connected disability.

3.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  The RO must contact the appropriate service department and/or Federal agency to attempt to obtain a complete copy of his service personnel records, to include any and all records related to the Veteran's in-service drug-related misconduct and his reduction in rank prior to retirement.  If the service department and/or Federal agency are unable to provide the information, they must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this information must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

5.  After the above development is completed, the Veteran must be afforded a VA examination to determine the current severity of his service-connected bilateral hallux valgus disability.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be conducted, to include a magnetic resonance imaging scan and x-ray, as deemed necessary by the examiner to properly evaluate the Veteran's service-connected bilateral hallux valgus disability.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must record pertinent medical complaints, symptoms, and clinical findings, and comment on the functional limitations, if any, caused by the service-connected bilateral hallux valgus disability.  The examiner must also state whether the bilateral hallux valgus disability can be characterized as moderate, moderately severe, or severe.

The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected bilateral hallux valgus disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the bilateral feet, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected bilateral hallux valgus disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected bilateral hallux valgus disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected bilateral hallux valgus disability.  In addition, the examiner must indicate whether the bilateral hallux valgus disability is manifested by flat foot, weak foot, claw foot, metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  If so, the examiner must fully describe the nature and severity of these conditions.  Please note: the examiner must evaluate both feet.  

The report of examination must include a complete rationale for all opinions expressed.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected sarcoidosis.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies, to include pulmonary function tests, must be conducted by the examiner to properly evaluate the Veteran's service-connected sarcoidosis.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must record pertinent medical complaints, symptoms, and clinical findings, and comment on the extent to which the Veteran's service-connected sarcoidosis is manifested by chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment; pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control; or cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  The Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  In providing the etiological opinion, the psychiatrist is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be reviewed by the psychiatrist in conjunction with the examination and the psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests, including psychological testing and evaluation, must be accomplished.  The examination report must include a detailed account of all pathology found to be present. Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the psychiatrist must express an opinion as to whether any of the Veteran's currently diagnosed acquired psychiatric disorders, to include schizophrenia and schizoaffective disorder, at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, to include the Veteran's description of in-service symptoms of a psychiatric disorder.  If the manifestations of each separate psychiatric disability cannot be distinguished, the examiner must so state.

The psychiatrist must provide a complete rationale for all opinions expressed.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  

8.  The Veteran must be afforded a VA examination to determine the etiology of his currently diagnosed type II diabetes mellitus.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements of symptoms in service, the examiner must express an opinion as to whether the Veteran's currently diagnosed type II diabetes mellitus at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, to include the Veteran's description of symptoms in service.  In reaching this conclusion, the examiner must comment on the significance, if any, of the Veteran's in-service treatment for blurred vision, migraine headaches, syncope, lightheadedness, swollen feet, dizziness, and fainting during physical training.

The examiner must provide a complete rationale for all opinions expressed.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

9.  The Veteran must be afforded a VA examination to determine the etiology of his currently diagnosed lumbar spine disability.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed lumbar spine disability at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, to include the Veteran's multiple in-service treatment for and complaints of back pain (diagnosed as mechanical back pain) in 1985, August 1976, October 1987, April 1994, January 1995, and March 1995.  In reaching this conclusion, the examiner must comment on the significance, if any, of the Veteran's in-service treatment for and post-service reports of low back injuries.  Additionally, the examiner must provide an opinion as to whether the currently diagnosed lumbar spine disability is proximately due to or aggravated by the Veteran's service-connected bilateral hallux valgus disability.

The examiner must provide a complete rationale for all opinions expressed.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

10.  Then, Veteran must be afforded a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file and Virtual VA records must be reviewed in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or acting in concert, preclude or would preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without consideration of the Veteran's age and nonservice-connected disorders. 
 
The examiner must provide a complete rationale for all opinions expressed.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

11.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

12.  After the requested examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

13.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA C. MORTON 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


